     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.511 Page 1 of 14



   ROBERT S. BREWER JR.
 1 United States Attorney
   MELANIE K. PIERSON
 2 ROBERT CIAFFA
   SABRINA L. FEVE
 3 Assistant U.S. Attorneys
   California Bar Nos. 112520/179432/226590
 4 Office of the U.S. Attorney
   880 Front Street, Room 6293
 5 San Diego, CA 92101
   Tel: (619) 546-7976
 6 Fax: (619) 546-0420
   Email: Sabrina.Feve@usdoj.gov
 7
   Attorneys for the United States
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
    UNITED STATES OF AMERICA,         Case No. 18cr4683-GPC
11
              Plaintiff,              GOVERNMENT’S RESPONSE IN OPPOSITION
12                                    TO DEFENDANTS’ MOTION FOR INFORMANT
         v.                           DISCOVERY
13 JACOB BYCHAK (1),
    MARK MANOOGIAN (2),
14
    MOHAMMED ABDUL QAYYUM (3),
15 PETR PACAS (4)

16              Defendants.

17       COMES NOW the plaintiff, United States of America, by and through

18 its counsel, United States Attorney Robert S. Brewer Jr. and Assistant

19 U.S. Attorneys Melanie K. Pierson, Robert Ciaffa, and Sabrina L. Fève,

20 and hereby files its Response in Opposition to Defendants’ Motion for

21 Informant Discovery.       This Response is based on the files and records

22 of the case.

23       DATED:March 29, 2019               Respectfully submitted,

24                                          ROBERT S. BREWER JR.
                                            United States Attorney
25
                                            /s/Sabrina L. Fève
26
                                            Assistant United States Attorney
27

28
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.512 Page 2 of 14




 1                                               I.

 2                                STATEMENT OF THE CASE

 3        On October 31, 2018, a federal grand jury in the Southern District

 4 of California returned a ten-count indictment charging defendants Jacob
 5 Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr Pacas with
 6 Conspiracy, in violation of Title 18, United States Code, Section 371;
 7 four counts of Wire Fraud, in violation of Title 18, United States Code,
 8 Section 1343; five counts of Electronic Mail Fraud, in violation of
 9 Title     18,   United    States      Code,     Section   1037(a)(5);   and    Criminal

10 Forfeiture.      The     charges      related      to   the   defendants’     fraudulent

11 acquisition of Internet Protocol (IP) addresses and the use of the
12 purloined IP addresses to send spam.
13         Between November 1, 2018 and March 28, 2019, the government produced

14 six rounds of discovery.           Each round included a detailed index of the

15 documents produced. The discovery totals over 56 gigabytes and more than
16 one million pages.         This index includes descriptions of all the FBI

17 reports produced in discovery.
18         On November 20, 2018, the defense filed a discovery motion that

19 included a request for the “names and addresses of all informants or
20 cooperating witnesses.”         ECF No. 36 at 8:5-6.          The government filed an

21 opposition to the request, ECF No. 47 at 13-14, and the parties argued
22 the issue before the Court on January 25, 2019.                  During that hearing,

23 the defense sought and obtained leave to file additional briefing on the
24 issue, which they then filed on March 15, 2019.                ECF Nos. 52, 71.

25
26
27
     Response and Opposition to Motion
                                                 2                             18cr4683-GPC
28   for Informant Discovery
         Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.513 Page 3 of 14




 1                                             II

 2                                    STATEMENT OF FACTS

 3           A.    Overview of the Charged Conduct

 4           The defendants work for Company A, a San Diego firm engaged in the

 5 business of digital advertising.            Among other titles, defendant Bychak

 6 has held         the   position   of   Business   Operations    Manager,    defendant

 7 Manoogian represented himself to be a Business Development Manager,
 8 defendant Qayyum was the Technical Operations Manager, and defendant
 9 Pacas worked as Director of Operations. 1
10           To transmit its digital advertising, Company A required numerous

11 Internet Protocol (IP) addresses to send its commercial emails. Company
12 A constantly needed to acquire large groups, or blocks, of IP addresses
13 (hereafter, “netblocks”) because spam filters routinely block the IP
14 addresses they used to transmit their email advertising.                   Bychak and

15 Pacas, on behalf of Company A, acquired a number of cut-rate netblocks
16 from Daniel Dye (charged elsewhere) that were hijacked from their
17 authorized users. To use these netblocks to send commercial emails, the
18 defendants provided a fraudulent Letter of Authorization, or Letter of
19 Agency (LOA) – supposedly from the authorized user – to the hosting
20 companies and internet service providers (ISPs), indicating that the
21 netblock’s registered user authorized the mailer to use the netblock.
22 Manoogian and Mohammed (with the knowledge and agreement of their co-
23 conspirators) knowingly created and used false LOAs, represented to be
24 from the authorized users, and sent them to the ISPs to allow Company A
25
     1
26    Pacas moved to a related company, Company B, for several years and then
     back to Company A after Company A acquired Company B.
27
     Response and Opposition to Motion
                                                3                             18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.514 Page 4 of 14




 1 to use the hijacked netblocks to send commercial email, which earned
 2 Company A substantial profits during the period of the conspiracy.
 3        B.    Relevant Factual Background

 4        In    2013,    the   FBI’s     Baltimore   field   office   initiated    an

 5 investigation into allegations that Company A’s predecessor-in-interest
 6 was using hijacked netblocks to send spam. In 2014, the FBI transferred
 7 the investigation to its San Diego field office. Prior to transferring
 8 the case, Baltimore FBI agents collected information from a confidential
 9 human source (CHS) who worked for a non-profit organization dedicated
10 to mitigating spam.         The CHS was not a party or percipient witness to

11 the charges the government ultimately filed against the defendants and
12 the government does not intend to call the CHS or the Baltimore case
13 agent as witnesses. The FBI has not paid the CHS or provided any other
14 material benefits or promises to the CHS in exchange for information.
15 The CHS is a private citizen and not a government informant.
16        Based in part on the tip provided by the CHS, the FBI collected

17 open source evidence from entities like the American Registry of Internet
18 Numbers (ARIN), which registers and allocates netblocks to users in
19 Canada, the United States, and the Caribbean. It also interviewed
20 witnesses, including the owner of a hosting company called Hostwinds and
21 individuals whose names, businesses, and netblocks were used in LOAs
22 sent by the defendants to Hostwinds and other hosting companies.
23        In December 2014, after collecting evidence of IP hijacking from

24 witnesses and open source records, the FBI sought and obtained a search
25 warrant for defendant Manoogian’s Company A email account. (ADCONION-
26
27
     Response and Opposition to Motion
                                              4                          18cr4683-GPC
28   for Informant Discovery
         Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.515 Page 5 of 14




 1 DISC04-SW-00003). 2          In May 2015, the FBI sought and obtained a second

 2 search warrant for Manoogian’s Company A email account. (ADCONION-
 3 DISC04-SW-00027). 3 In September 2016, however, the government subpoenaed
 4 these Company A emails, as well as additional Company A records, directly
 5 from Company A.         At trial, the government intends to use and introduce

 6 the subpoenaed Company A records, which should be self-authenticating
 7 business records under Federal Rule of Evidence 902(11), and does not
 8 intend to use duplicate emails obtained via search warrant.
 9           While the FBI was investigating this case, Company A’s parent

10 company sued the CHS’s employer for defamation and libel in England. 4
11 The U.S. government is not a party to, and has no interest in, that
12 litigation.
13                                               III

14                                  POINTS AND AUTHORITIES

15           The   Government    maintains   a   limited   privilege   to   withhold   the

16 identity of informants who furnish information to law enforcement. See
17 Roviaro v. United States, 353 U.S. 53, 59 (1957).                    The Government

18 recognizes that, where the disclosure of an informant’s identity, or the
19 contents of the informant’s communication, is “relevant and helpful to
20
     2
21  To facilitate the Court’s review of the parties’ briefing, which include
   references to the Bates stamp numbers of documents produced in discovery,
22 the government will submit the referenced documents under seal.
23   3
      This second warrant also sought records for other email accounts,
   however, those accounts were deleted prior to service of the warrant and
24 the FBI was therefore unable to search those other accounts.
25   4See http://www.5rb.com/wp-content/uploads/2015/02/Ames-v-
26 Spamhaus.pdf and
   https://www.spamhaus.org/organization/statement/014/case-dismissed-
27 ames-mcgee-v-the-spamhaus-project (last accessed March 27, 2019).
   Response and Opposition to Motion
                                      5                         18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.516 Page 6 of 14




 1 the defense,” or is “essential to a fair determination of a cause, the
 2 privilege must give way.” Id. at 60-61. A defendant who seeks disclosure
 3 of the informant’s identity has the burden of showing that disclosure
 4 is justified based on the balance between the public interest in
 5 protecting the confidential source of information, and the defendant’s
 6 right to prepare a defense. Id.; see also United States v. Johnson, 886
 7 F.2d 1120, 1122 (9th Cir. 1989) (burden is on the defense to show that
 8 there is a relationship between the expected testimony of the informant
 9 and the defense to be raised at trial).
10        The   Ninth   Circuit    has       held   that,    “[t]o   obtain   disclosure,     a

11 defendant must show a need for the information, and in so doing, must
12 show more than a ‘mere suspicion’ that the informant has information
13 which will prove ‘relevant and helpful’ to his defense, or that will be
14 ‘essential to a fair trial.’” United States v. Henderson, 241 F.3d 638,
15 645 (9th Cir. 2000); see also United States v. Rowland, 464 F.3d 899,
16 909 (9th Cir. 2006) (defendant must articulate specific reason to
17 disbelieve informant’s testimony; “fishing expedition” based on “a mere
18 suspicion” was insufficient).
19        An in camera hearing is the “favored procedure” to allow the Court

20 to determine whether an informant should be disclosed. See United States
21 v. Spires, 3 F.3d 1234, 1238 (9th Cir. 1993). To obtain such a hearing,
22 the    defendant     must   make      a   “minimal       threshold   showing”    that   the

23 informant’s identity would be “relevant to at least one defense.”                       Id.

24        On one hand, informants who are percipient witnesses to crimes

25 generally must be revealed as they can provide eyewitness testimony. See
26 Roviaro, 353 U.S. at 63-64 (informant was a participant in the crime and
27
     Response and Opposition to Motion
                                                    6                              18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.517 Page 7 of 14




 1 the “only witness” to the defendant’s possession and transportation of
 2 the drugs, and thus “highly relevant”).            Even if not an eyewitness,

 3 however, disclosure may be appropriate where the identity of the
 4 informant might lead to a firsthand source or circumstantial evidence.
 5 See United States v. Amador-Galvan, 9 F.3d 1414, 1417 (9th Cir. 1993).
 6        On the other hand, informants who are “mere tipsters” generally

 7 need not be revealed. See United States v. Gil, 58 F.3d 1414, 1421 (9th
 8 Cir. 1995)(informant was a “mere tipster” whose role was “relatively
 9 minor” and “had no information that could form the basis of either
10 exculpatory or inculpatory information.”); see also Robinson v. Soto,
11 2015 U.S. Dist. LEXIS 175949 *13 (C.D. Cal. 2015) (informant had no
12 personal knowledge about any material fact relating to the crimes and
13 merely provided an investigatory lead by repeating “gossip on the
14 street”); Voight v. Gipson, 2014 U.S. Dist. LEXIS 61534 *63-*65 (C.D.
15 Cal. 2014) (informant was not a witness to any crimes and “merely pointed
16 the officers in the right direction”).
17        Similarly, if the informant does not know the defendant, nor anyone

18 with whom the defendant had contact, disclosure is generally not
19 necessary. See United States v. Williams, 898 F.2d 1400, 1402 (9th Cir.
20 1990) (disclosure not required because “informant was not personally
21 acquainted with Williams or anyone whom Williams had contact”); United
22 States v. Kelly, 449 F.2d 329, 330 (9th Cir. 1971) (informant’s identity
23 was properly withheld because informant neither witnessed the crime nor
24 transacted business with the defendant).
25        When striking the proper balance, the Court should examine the

26 following three factors: (1) the degree of the informant’s involvement
27
     Response and Opposition to Motion
                                            7                            18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.518 Page 8 of 14




 1 in the criminal activity; (2) the relationship between the defendant’s
 2 asserted defense and the likely testimony of the informant; (3) the
 3 Government’s interest in nondisclosure. See Gil, 58 F.3d at 1421 (citing
 4 United States v. Gonzalo Beltran, 915 F.2d 487, 489 (9th Cir. 1990)).
 5 For the reasons discussed below, consideration of these three factors
 6 weighs against disclosure.
 7        A.    The CHS Was Not Involved In Defendants’ Criminal Activity

 8        The CHS neither knew nor conspired with the defendants to commit

 9 the wire fraud charged in Counts 2-5 of the Indictment, or to hijack the
10 five netblocks charged in Counts 6-10 of the Indictment. In July 2013,
11 the CHS identified five netblocks and provided open source records from
12 ARIN, as well as correspondence from a hijacking victim, to the FBI.
13 (ADCONION-DISC02-REPORTS-00982 to -00996). (The government charged two
14 of those netblocks as Counts 7 and 8, but did not charge the others.)
15 In October 2013, the CHS provided Baltimore FBI with LOAs submitted to
16 Hostwinds and a second hosting company, CoreXchange, which appeared to
17 be fraudulent.       (ADCONION-DISC02-REPORTS-01000).       (The government did

18 not charge either LOA in the Indictment.)           In June 2014, the CHS met

19 with the San Diego FBI. During that meeting, the CHS covered the
20 materials previously provided to Baltimore agents and also disclosed two
21 additional sources of information – an anonymous email correspondent
22 whom the CHS suspected worked for Company A (“ANON-1”) and a very large
23 and well-known tech company that had investigated Company A’s spamming
24 activities.      (ADCONION-DISC02-REPORTS-01011).

25        The government has produced the materials obtained from the CHS

26 and, to facilitate the defense’s review, has produced a discrete set of
27
     Response and Opposition to Motion
                                            8                            18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.519 Page 9 of 14




 1 the materials provided to the FBI on June 2, 2014 so it will be clear
 2 what the CHS provided.           The government has also identified for the

 3 defense the CHS’s employer, the suspected name of ANON-1, and an FBI
 4 report describing an interviews with the individual suspected of being
 5 ANON-1 (who did not, in fact, work for Company A).            The CHS’s actions

 6 and the records s/he provided are consistent with those of a tipster
 7 who, in line with the CHS’s employer’s mission, seeks to detect and
 8 deter unsolicited commercial email, or spam. These materials also squash
 9 any suspicion that the CHS was involved in, let alone conspired with,
10 the defendants to commit the crimes charged in the Indictment. Because
11 the CHS had zero involvement in the charged criminal activity, this
12 first factor weighs against disclosure.
13        B.    The CHS Will Not Testify

14        The second factor to consider is the relationship between the

15 defendant’s asserted defense and the likely testimony of the informant.
16 The government does not intend to call the CHS as a witness. Because the
17 CHS will not testify, there is no relationship to consider between
18 his/her testimony and defendants’ asserted defense of good faith (see
19 ECF No. 71-1 at 6:23). Defendants nonetheless argue that they need the
20 CHS’s name and address because: 1) it is “critical for Defendants to
21 question the CHS on statements made by” Hostwinds’ owner (id. at 6:16-
22 17); 2) defendants need the CHS to identify ANON-1 in case ANON-1 knows
23 anything relevant to a good faith defense (id. at 6:18-23); and 3)
24 defendants need to question the CHS about the case agent’s credibility,
25 the CHS’s credibility, and the validity of the search warrants (id. at
26
27
     Response and Opposition to Motion
                                            9                            18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.520 Page 10 of 14




 1 6:28-7:2). These three claims do not weight in favor of disclosure for
 2 the following reasons:
 3        First, the Ninth Circuit has repeatedly held that “a defendant must

 4 show a need for the information, and in so doing, must show more than a
 5 ‘mere suspicion’ that the informant has information which will prove
 6 ‘relevant and helpful’ to his defense.” Henderson, 241 F.3d at 645.
 7 Defendants have provided no evidence that the CHS could discredit
 8 Hostwinds’ owner or implicate him in a crime and, given their emphatic
 9 insistence on their own innocence, it would be logically inconsistent
10 for them to claim Hostwinds knowingly conspired with them to hijack
11 netblocks.      The defense already has reports documenting communications

12 made directly between the FBI and Hostwinds’ owner, as well as reports
13 memorializing the CHS’s description of his/her communications with
14 Hostwinds’ owner.        Despite possessing this actual evidence, they can

15 only speculate that the CHS might know something that might be used to
16 impeach Hostwinds’ owner.         This speculation falls short of the showing

17 needed to compel disclosure.
18        Defendants’ second argument regarding ANON-1 is similarly flimsy.

19 In June 2014, the CHS met with FBI agents in San Diego. (ADCONION-
20 DISC02-REPORTS-01011). During that meeting, the CHS reported receiving
21 unsolicited anonymous emails from ANON-1, whom the CHS suspected
22 (incorrectly) worked for Company A.           The CHS suspected a particular

23 individual had sent the anonymous emails, whom the CHS identified during
24 the meeting by name. The FBI included that name in the report that the
25 government produced to the defense at ADCONION-DISC02-REPORTS-01016.
26 Defendants therefore do not need to ask the CHS who s/he suspects sent
27
     Response and Opposition to Motion
                                            10                           18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.521 Page 11 of 14




 1 the anonymous emails because they already know. If defendants believe
 2 ANON-1 has relevant information, they can seek to speak to him/her
 3 directly.
 4        With regard to defendants’ third argument that they need the CHS’s

 5 identity to question him/her about information relating to the case
 6 agent and search warrant, that argument fails because the search warrant
 7 results are moot.        Company A ultimately provided far more voluminous

 8 results than the search warrants.           In addition, the Ninth Circuit does

 9 not permit a “fishing expedition” based on “a mere suspicion.” Rowland,
10 464 F.3d at 909.         Multiple agents have worked on this case and the

11 defense fails to identify which particular agent’s credibility needs to
12 be tested, why, and based on what evidence.               Given the government’s

13 unambiguous representation that it intends to use the records obtained
14 directly from Company A, rather than those seized via a warrant, the
15 defendants’ proffered reason for seeking the CHS’s name and address fall
16 short and their motion should be denied.
17        C.    Government’s Interest In Nondisclosure

18        The government has a strong interest in securing the privacy and

19 security of informants.           The complexity and sophistication of the

20 technology involved in cases such as this one make uncovering and
21 pursuing leads particularly challenging.            The proliferation of high-

22 tech     crimes   in   the   modern    Internet   era   has   only   increased   law

23 enforcement’s need for tech-savvy insiders to provide tips and leads.
24 Cultivating such leads is harder in the current environment, however,
25 when law enforcement and the tech community struggle to find common
26 ground and establish trust.           If members of the tech community who want

27
     Response and Opposition to Motion
                                              11                           18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.522 Page 12 of 14




 1 to provide tips to law enforcement have to fear being outed and
 2 potentially shamed, fewer people will come forward.              If the tipsters

 3 also risk encountering expensive overseas litigation and vilification
 4 as “vigilantes” (ECF No. 71-1 at 16:7) for providing information to law
 5 enforcement, leads will only become scarcer.            Deterring tipsters and

 6 informants ultimately hurts public safety.
 7        In this case, the risks for the CHS are real.               Company A has

 8 demonstrated its willingness to use the courts to try to silence the
 9 CHS’s employer and defendants have used pointed language to denigrate a
10 non-profit that scores of ISPs and other, unbiased institutions use and
11 rely on.      At the same time that defendants have taken pains to protect

12 the identity and reputation of Company A, they chose to use the name of
13 Hostwinds’ owner repeatedly in their public briefing and insinuate (with
14 no justification) that he had committed a crime (“…because the line
15 between whether he was a victim or a co-conspirator is a blurry one,”
16 id. at 12:22-23). Based on this conduct, the CHS could justifiably fear
17 retaliation from defendants and their employer if they were to learn of
18 his/her identity.
19        An additional risk posed by revealing the CHS’s identity is that

20 his/her legitimate employment will suffer. The reports provided to the
21 defense show that the CHS’s work to disrupt spamming activities involve
22 not just technical proficiency, but also outreach. Revealing the CHS’s
23 identity increases the risk of exposure for individuals who communicate
24 with the CHS, which would handicap his/her effectiveness. Revealing the
25 CHS would therefore make both him/her and other sources less likely to
26 provide tips to non-profits and law enforcement in the future.
27
     Response and Opposition to Motion
                                            12                           18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.523 Page 13 of 14




 1        These risks to the CHS specifically and public safety more broadly

 2 are not justified in this case.           Here, the CHS was not a percipient

 3 witness, had no dealings with the defendants, and was peripheral to the
 4 investigation. The CHS also will not testify. By providing information
 5 to the FBI about conduct s/he had noticed but not participated in, the
 6 CHS’s activities fell squarely within the role of tipster and defendants’
 7 motion should be denied. 5
 8                                     III

 9                                 CONCLUSION

10        The FBI investigated and corroborated leads identified by the CHS,

11 while also developing its own independent sources.                If defendants’

12 argument that the CHS might have helpful information were sufficient to
13 compel disclosure, defendants would be entitled to the name and address
14 of any confidential source who provides information to the government.
15 This argument, however, is unsupported by Ninth Circuit precedent. Their
16 motion seeking to compel production of the CHS’s name and address should
17 therefore be denied.
18        DATED:      March 29, 2019              Respectfully submitted,

19                                                ROBERT S. BREWER JR.
                                                  United States Attorney
20
                                                  s/Sabrina L. Fève
21                                                SABRINA L. FEVE
                                                  Assistant U.S. Attorney
22
23
24   5
     Defendants have made repeated public references to “a larger ongoing
   investigation into the commercial email practices of Company A.” ECF No.
25 71-1 at 5:3-4.         If information relating to the impact on this
26 investigation of disclosing the CHS would assist the Court in deciding
   this motion, the Government will submit a sealed ex parte declaration
27 for in camera review.
   Response and Opposition to Motion
                                        13                      18cr4683-GPC
28   for Informant Discovery
     Case 3:18-cr-04683-GPC Document 74 Filed 03/29/19 PageID.524 Page 14 of 14




 1
                              UNITED STATES DISTRICT COURT
 2
 3                          SOUTHERN DISTRICT OF CALIFORNIA

 4
     UNITED STATES OF AMERICA,           )         Case No. 18-CR46836-GPC
 5                                       )
                      Plaintiff,         )
 6                                       )
 7              v.                       )
                                         )         CERTIFICATE OF SERVICE
 8                                       )
     JACOB BYCHAK (1),                   )
 9 MARK MANOOGIAN (2),                   )
     MOHAMMED ABDUL QAYYUM (3),          )
10 PETR PACAS (4),                       )
11                                       )
                      Defendants.        )
12                                       )

13 IT IS HEREBY CERTIFIED THAT:
14      I, Sabrina L. Fève, am a citizen of the United States and am at
15 least eighteen years of age. My business address is 880 Front Street,
   Room 6293, San Diego, California 92101-8893.
16
          I am not a party to the above-entitled action.              I have caused
17 service of the Government’s Response in Opposition to Defendants’ Motion
     for Informant Discovery on the opposing party by electronically filing
18 the foregoing with the Clerk of the District Court using its ECF System,
19 which electronically notifies them.
20
          I declare under penalty of perjury that the foregoing is true and
21 correct.
22        Executed on March 29, 2019.
23                                       s/Sabrina L. Fève
24                                       SABRINA L. FEVE

25
26
27
     Response and Opposition to Motion
                                             14                          18cr4683-GPC
28   for Informant Discovery
